UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1148


In Re:   RICKEY A. MERICA,

                Petitioner.




                 On Petition for Writ of Mandamus.
         (5:04-cr-00015-gec-bwc-1; 7:07-cv-00350-gec-mfu)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rickey A. Merica, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Rickey      A.   Merica   petitions    for    a    writ   of   mandamus

seeking an order compelling the district court to release grand

jury transcripts.

           Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.             Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17   (4th    Cir.    2003).       Further,    mandamus     relief   is

available only when the petitioner has a clear right to the

relief sought.      In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

           Merica does not have a clear right to the grand jury

transcripts he seeks, nor does this case involve extraordinary

circumstances.      Accordingly, although we grant leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.

We   dispense   with    oral   argument      because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         2